PER CURIAM.
The defendant Manuel Drayden was convicted of forcible rape, La.R.S. 14:42.1 (1977) and sentenced to forty years imprisonment at hard labor. On appeal defendant raises two assignments of error for reversal of his conviction and sentence.
The assignments do not present reversible error and are governed by clearly applicable legal principles. The assignments require lengthy factual discussion of interest primarily to the parties but not involving circumstances likely to recur. We have therefore discussed and disposed of them in an appendix attached to this opinion, which remains a public record of this Court but which is not for publication.
Accordingly, we affirm the conviction and sentence.
AFFIRMED.